Title: From George Washington to David Ross, Jr., 3 November 1781
From: Washington, George
To: Ross, David, Jr.


                  
                     Sir
                     Camp near York 3d Novr 1781
                  
                  You will be pleased to furnish for the use of the Hospital at Williamsburg the Above Articles, and proper Measures shall be taken to reimburse the cost of them.
                  
                     G.W.
                  
                  
                     Articles wanted for the use of the General Hospital at Wmsburg.
                     800 Weight of brown Sugar.
                     1 Hhd of Molasses.
                     120 lbs. Bohea Tea.
                     2 Hhds of Rum
                     2 Quarter Casks of Port or Maderia Wine
                  
                  
                     Malachy Treat
                     Chief Phis. and Sergt Genl Hospl
                  
               